UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-6975



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

STEVEN A. SILVERS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Herbert N. Maletz, Senior Judge, sitting
by designation. (CR-87-144-Y)


Submitted:   January 2, 1996              Decided:   August 6, 1996


Before HALL and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Steven A. Silvers, Appellant Pro Se. Andrew George Warrens Norman,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion for reconsideration. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm the district court's order. See United States v. Ursery,
___ U.S. ___, 64 U.S.L.W. 4565, 4566, 4572 (U.S. June 24, 1996)

(Nos. 95-345; 95-346). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the Court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2